Citation Nr: 1645420	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  12-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to June 1996.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Atlanta, Georgia.  

The issue of entitlement to dependency benefits has been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDING OF FACT

For the entire period on appeal, the Veteran's hypertension has been manifested by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more; and has required continuous medication, but his hypertension has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more for any period on appeal.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for hypertension have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  With respect to the Veteran's claim of entitlement to an increased disability rating for hypertension, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was provided to the Veteran within a May 2009 notice letter.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, and lay statements.  

VA provided a relevant examination in June 2009.  The examination is adequate because it was based on a thorough examination, appropriate diagnostic tests, and review of the Veteran's medical history; moreover, the examination report contains sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) Moreover, there is no objective evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected hypertension since the June 2009 VA hypertension examination.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Hypertension  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the Veteran's increased rating claim for hypertension on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's April 2009 claim, or from April 2008 to the present.  Additionally, the Board has considered whether staged rating periods are warranted; however, the record does not support the assignment of staged ratings during the pendency of the appeal.  

The Veteran's service-connected hypertension is rated based on the criteria found at 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2015).  Pursuant to DC 7101, diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control, warrants a 10 percent rating.  Id.  Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, warrants a 20 percent rating.  Id.  Diastolic pressure predominantly 120 or more warrants a 40 percent rating.  Id.  Diastolic pressure predominantly 130 or more warrants a 60 percent rating.  Id.  

Significantly, a review of VA and private treatment records during the relevant temporal period reveals that none of the Veteran's recorded blood pressure measurements included a systolic value at or above 200.  Moreover, his recorded diastolic values were not predominantly at or above 110.  Indeed, the record documents only isolated diastolic values of 110 or greater:  in October 2008, the Veteran's diastolic pressure was 115, and in March 2010, the Veteran was seen at the emergency room for chest pain and reported a diastolic reading of 130, while the ER staff recorded a diastolic pressure of 112 which improved to 86 upon discharge later that same day.  Moreover, the majority of the Veteran's documented blood pressure readings during the relevant temporal appeal period were below the predominant systolic and diastolic pressure values of 200 and 110, respectively, which are specified in the rating criteria and required for an increased 20 percent rating.  See id.  

Upon VA examination in June 2009, the Veteran reported symptoms of chest pain, pressure, and headache, with prescription medication required to treat his hypertension, with minimal response.  He reported functional impairment as bad headaches.  Upon examination, his blood pressure readings were:  148/86, 144/88, and 148/88.  

To the extent that the June 2009 VA examiner documented evidence of hypertensive heart disease, the Board notes that the Veteran is separately service-connected for hypertensive heart disease, effective October 20, 2009, and he has not pursued an appeal with respect to this separately service-connected condition; therefore, the Board need not address it further herein.  

The Veteran has made various statements in support of his claim for a higher disability rating for his hypertension which report increased blood pressure despite his continual use of prescription medications.  With regard to those general statements, the Board finds the blood pressure readings as documented in the objective medical records to be more probative than the Veteran's generalized lay statements.  However, the Board has considered the Veteran's reported blood pressure readings and, as mentioned previously, aside from several isolated diastolic pressure readings, the Veteran's systolic and diastolic pressure readings were not predominantly 200 or 110, respectively, for any period on appeal.  Thus, even accepting his reports as accurate, the criteria have not been approximated for a rating higher than 10 percent.  See id.  

Therefore, based on all evidence of record, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for hypertension for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular & TDIU Consideration

The Board has also considered whether referral for an extraschedular rating is warranted regarding the Veteran's claim of entitlement to increased disability rating for his hypertension.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board finds that the schedular criteria are adequate to rate the Veteran's hypertension for the entire period on appeal based upon the objective medical evidence documenting high blood pressure readings.  To the extent that the Veteran has reported subjective headaches resulting from his hypertension, the Board acknowledges that headache symptoms are different from those contemplated by the schedular rating criteria for hypertension; however, there is no evidence that the Veteran's subjective headaches have resulted in other related factors such as "marked interference with employment" or "frequent periods of hospitalization."  Id.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's hypertension, and the Board is not required to remand the matter for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  

Finally, the evidence does not indicate that the Veteran's hypertension precludes him from securing or following a substantially gainful occupation.  While the Veteran reported some functional impact from his hypertension, namely bad headaches, it is unclear whether that, in fact, is a related residual. Even assuming it is, however, there is no indication within the record that the Veteran's hypertension completely precludes him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased disability rating in excess of 10 percent for hypertension is denied for the entire period on appeal.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


